20-50805-rbk Doc#97 Filed 12/07/20 Entered 12/07/20 14:59:20 Main Document Pg 1 of 2




  The relief described hereinbelow is SO ORDERED.

  Signed December 07, 2020.


                                                       __________________________________
                                                                    Ronald B. King
                                                         Chief United States Bankruptcy Judge




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

  IN RE:                        §                              CHAPTER 11
                                §
  KRISJENN RANCH, LLC, KRISJENN §                              CASE NO. 20-50805 RANCH,
  LLC - SERIES UVALDE           §
  RANCH, KRISJENN RANCH, LLC    §
  - SERIES PIPELINE ROW         §
                                §
        DEBTORS                 §

           ORDER GRANTING EXPEDITED CONSIDERATION OF DEBTORS’
            AGREED MOTION TO MODIFY CASH COLLATERAL ORDER

         On Consideration of KrisJenn Ranch, LLC (“KJR”), KrisJenn Ranch, LLC - Series Uvalde

  Ranch (“KJR-Ranch”), and KrisJenn Ranch, LLC - Series Pipeline ROW (“KJR-ROW”; and KJR,

  KJR-Ranch, and KJR-ROW, collectively, the “Debtors”)’s Motion Requesting Expedited

  Consideration of Debtors’ Agreed Motion to Modify Cash Collateral Order (the “Motion”), and it

  appearing to the Court that notice was sufficient under the circumstances and that the relief sought
20-50805-rbk Doc#97 Filed 12/07/20 Entered 12/07/20 14:59:20 Main Document Pg 2 of 2




  should be granted; it is hereby

         ORDERED that the Motion is granted as set forth herein; and it is further

         ORDERED that a hearing on

                 a. Debtors’ Agreed Motion to Modify Cash Collateral Order is hereby set on
                 December 9, 2020 @2pm. VIA Telephone Dial (650) 479-3207 Access Code
                 160-686-6761.
                 And it is further

         ORDERED that the Movant shall give notice of this expedited hearing all parties listed on

  the Service List attached to the Motion.

                                                     ###


         Respectfully submitted,

  By:    /s/ Ronald J. Smeberg
         RONALD J. SMEBERG
         State Bar No. 24033967
         THE SMEBERG LAW FIRM, PLLC
         4 Imperial Oaks
         San Antonio, Texas 78248
         210-695-6684 (Tel)
         281-754-4042 (Fax)
         ron@smeberg.com
         ATTORNEY FOR DEBTOR




                                                 2
